
	
		II
		110th CONGRESS
		1st Session
		S. 1207
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and extend the energy efficient commercial buildings
		  deduction.
	
	
		1.Short titleThis Act may be cited as the
			 Giving Reductions to Energy Efficient
			 New Buildings Act or the GREEN Buildings Act.
		2.Increase and
			 extension of energy efficient commercial buildings deduction
			(a)Increase in
			 amount of deductionSection 179D of the Internal
			 Revenue Code of 1986 (relating to energy efficient commercial buildings
			 deduction) is amended—
				(1)in subsection
			 (b)(1)(A) by striking $1.80 and inserting $2.25,
			 and
				(2)in subsection
			 (d)(1)(A) by striking $.60 for $1.80 and inserting $.75
			 for $2.25.
				(b)ExtensionSection
			 179D(h) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2006.
			
